Name: Commission Implementing Regulation (EU) No 1233/2014 of 18 November 2014 amending Regulation (EC) No 2597/2001 opening and providing for the management of Community tariff quotas for certain wines originating in the Republic of Croatia and in the former Yugoslav Republic of Macedonia
 Type: Implementing Regulation
 Subject Matter: tariff policy;  trade;  international affairs;  beverages and sugar;  European construction;  Europe;  international trade
 Date Published: nan

 19.11.2014 EN Official Journal of the European Union L 332/11 COMMISSION IMPLEMENTING REGULATION (EU) No 1233/2014 of 18 November 2014 amending Regulation (EC) No 2597/2001 opening and providing for the management of Community tariff quotas for certain wines originating in the Republic of Croatia and in the former Yugoslav Republic of Macedonia THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Articles 184 and 187 thereof, Having regard to Council Regulation (EC) No 153/2002 of 21 January 2002 on certain procedures for applying the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part, and for applying the Interim Agreement between the European Community and the former Yugoslav Republic of Macedonia (2), and in particular Article 7 thereof, Whereas: (1) The Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part (the SAA) was signed in Luxembourg on 9 April 2001 and entered into force on 1 April 2004. (2) The Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part, to take account of the accession of the Republic of Croatia to the European Union (3) (the Protocol) was signed on 18 July 2014. Its signature on behalf of the European Union and its Member States has been authorised by Council Decision 2014/665/EU (4). Pending the completion of the procedures for the approval of the Protocol by the Council on behalf of the European Atomic Energy Community, it applies provisionally with effect from 1 July 2013. (3) Article 5 of the Protocol and Annex VII thereto provide for changes to the existing tariff quota for wines in containers holding more than 2 litres originating in the former Yugoslav Republic of Macedonia with effect from 1 July 2013. (4) In accordance with Article 10 of the Protocol, for the year 2013 the volumes of the new tariff quotas and the increases of the volumes of existing tariff quotas are to be calculated as a pro rata of the basic annual volumes specified in the Protocol, taking into account the part of the period elapsed before 1 July 2013. (5) The distribution of the increase of the volume of the tariff quota by 40 500 hl as from 1 July 2013 for wines in containers holding more than 2 litres should be done by ensuring equal treatment of the operators having imported wines originating in the former Yugoslav Republic of Macedonia under the relevant tariff lines in 2013. (6) To implement the tariff quotas for wine laid down in the Protocol, it is necessary to adapt Commission Regulation (EC) No 2597/2001 (5). (7) In addition, after the accession of Croatia to the European Union, the references to the tariff quotas for wines originating in that Member State, as provided for in Regulation (EC) No 2597/2001, should be deleted. (8) Regulation (EC) No 2597/2001 should therefore be amended accordingly. (9) Since the Protocol applies from 1 July 2013, this Regulation should apply from the same date and enter into force on the day of its publication. (10) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2597/2001 is amended as follows: (1) the title is replaced by the following: Commission Regulation (EC) No 2597/2001 of 28 December 2001 opening and providing for the management of Union tariff quotas for wines originating in the former Yugoslav Republic of Macedonia ; (2) Article 1 is replaced by the following: Article 1 1. When wines listed in the Annex, originating in the former Yugoslav Republic of Macedonia, are put into free circulation in the Union, they shall benefit from an exemption of customs duty, within the limits of the annual Union tariff quotas specified in that Annex, in accordance with this Regulation. 2. If the former Yugoslav Republic of Macedonia pays export subsidies in respect of the relevant products, the exemption from customs duty within the tariff quotas provided for in the additional protocol concluded by Decision 2001/916/EC ( additional protocol on wine ) shall be suspended.; (3) Article 3 is replaced by the following: Article 3 Notwithstanding the conditions laid down in point (5)(a) of Annex I to the additional protocol on wine, imports of wine within the Union tariff quotas referred to in Article 1(1) of this Regulation shall be subject to the provisions of the applicable protocol on the definition of the concept of originating products and methods of administrative cooperation to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part.; (4) Article 5 is deleted; (5) the Annex is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 July 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 2014. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 25, 29.1.2002, p. 16. (3) OJ L 276, 18.9.2014, p. 3. (4) Council Decision 2014/665/EU of 18 February 2014 on the signing, on behalf of the European Union and its Member States, and provisional application of the Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part, to take account of the accession of the Republic of Croatia to the European Union (OJ L 276, 18.9.2014, p. 1). (5) Commission Regulation (EC) No 2597/2001 of 28 December 2001 opening and providing for the management of Community tariff quotas for certain wines originating in the Republic of Croatia and in the former Yugoslav Republic of Macedonia (OJ L 345, 29.12.2001, p. 35). ANNEX ANNEX Tariff quotas for wines originating in the former Yugoslav Republic of Macedonia imported into the Union Order No CN code (1) TARIC extension Description Quota volume 2013 (in hl) Quota volume for 2014 and following years (in hl) (3) Tariff quota duty 09.1558 2204 10 93 Quality sparkling wine, other than Champagne or Asti spumante; other wine of fresh grapes, in containers holding 2 litres or less 85 000 91 000 (4) Exemption 2204 10 94 2204 10 96 2204 10 98 2204 21 06 2204 21 07 2204 21 08 2204 21 09 ex 2204 21 93 19, 29, 31, 41 and 51 ex 2204 21 94 19, 29, 31, 41 and 51 2204 21 95 ex 2204 21 96 11, 21, 31, 41 and 51 2204 21 97 ex 2204 21 98 11, 21, 31, 41 and 51 09.1559 2204 29 10 Other wine of fresh grapes, in containers holding more than 2 litres 354 500 (2) 389 000 (5) Exemption 2204 29 93 ex 2204 29 94 11, 21, 31, 41 and 51 2204 29 95 ex 2204 29 96 11, 21, 31, 41 and 51 2204 29 97 ex 2204 29 98 11, 21, 31, 41 and 51 (1) Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. (2) For the year 2013, an increase of the volume of the tariff quota by 40 500 hl as from 1 July 2013, calculated as a pro rata of the basic volume by taking into account the part of the period elapsed before 1 July 2013, shall be distributed, on a first-come, first-serve basis and subject to an application, amongst operators having imported wines originating in the former Yugoslav Republic of Macedonia under these tariff lines in 2013. (3) Consultations at the request of one of the Contracting Parties may be held to adapt the quotas by transferring quantities above 6 000 hl from the quota applying to position ex 2204 29 (order number 09.1559) to the quota applying to positions ex 2204 10 and ex 2204 21 (order number 09.1558). (4) From 1 January 2015, this quota volume is to be increased annually by 6 000 hl. (5) From 1 January 2015, this quota volume is to be reduced annually by 6 000 hl.